Title: To George Washington from Felix Frestel, 25 December 1795
From: Frestel, Felix
To: Washington, George


          
            Sir,
            New-York 25. Decr 1795.
          
          I should wish to be able to transmit you faithfully the sweet and deep impression of happiness and gratitude made on my young friend by your expressions of consolation & affecting marks of interest which were conveyed to him by Mr Cabot, at Boston: I should be equally desirous to inform you what beneficent balm was poured upon his heart by the reading (a thousand times repeated) of the letter with which you honoured him, and the assurance of those paternal kindnesses of which it is to him so precious a pledge: But I doubt not that Mr Cabot, General Knox, and especially Colo. Hamilton who has busied himself for him in a manner the most amiable and obliging, have already told you to what degree they have found him penetrated with the proofs of that attachment and friendship which you have preserved for his unfortunate father, & which you have the goodness to extend even to him.
          There is however one thing which I cannot conceal from you; it is this; how much it has cost his sensibility to adjourn to a more remote term, the hope which he had long entertained to become near you the organ & interpreter of his family: He burned there to present himself, in order to interest you in favour of his suffering father, whose dreadful situation he but too well knows:

he strongly desired to solicit you to make one last effort to break the chains of his father, whose idea never leaves him, and whose voice seems to him to reproach him at every step which has not his liberty for its object, and in every instant which is not employed by him for his deliverance: In fine, he promised himself to obtain of you some efficacious measures in his favour, and of which, in his eyes, your resolute & enlightened attachment to him, & the weight of your recommendation guarantied the success.
          Without doubt, for the liveliness of his filial affection, you will pardon his extreme eagerness, perhaps little adapted to circumstances; as well as the sorrow he experiences, every day, in seeing further removed that moment to which he attached the value of his voyage and the happiness of his life. The motive which animates him is so pure and so natural, it will find in your breast his immediate excuse.
          It is grateful to me to render, before you, this homage to his deep sensibility, and his tender veneration for his father. If it were otherwise with him, he would be less worthy of that father, and, I dare say, less worthy of your kindness. However, altho’ in this matter he has his regrets, you may be assured that his actions & conduct will be wholly conformable to your desires. The most tender impulses of his heart shall be faithfully & religiously subjected to the plan which you have had the goodness to trace out for him; and the most simple expression of your wish will be to him a rule from which he will not stray.
          As to me personally, sir, I shall think myself happy, if in fulfilling your intentions I can obtain some right to your esteem: and doubly happy, if, every day of a life long since consecrated to my young friend, I see him in some measure resemble his models!
          As to what concerns his necessities, which you have the goodness to anticipate in a manner so obliging, I have promised Colonel Hamilton to address myself to him, and consequently to you, with the utmost confidence, when our present resources shall be exhausted. I have the honour to be, with profound respect, sir, your very humble and obedient servant
          
            Felix Frestel.
          
        